Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been cancelled and claims 8-14 have been added to the claim set.  Thus, claims 8-14 are presented for examination.

Priority
The Applicants’ claim for priority based upon German Patent Application March 12, 2018 has been duly noted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020 and September 11, 2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the word “unit” in claim 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haag [U.S. Patent Publication 2003/0069665] in view of Berezin et al. [U.S. Patent Publication 2017/0267213], and in further view of Lee [U.S. Patent Publication 2019/0217816]

With regard to claim 8, Haag meets the limitations of:
a method for transferring a motor vehicle in a parking system, the method comprising transmitting, by the parking system, a release code to the motor vehicle [a patron being provided with an authorization code (paragraph 0107)]
in response to granting the drive release, transferring, by the parking system, the motor vehicle to a free parking space of the parking system without a driver [the initiation of a procedure for store a user’s vehicle after the user arrives at the parking facility and enters a unique code (paragraph 0107)]
However, Haag fails to disclose of the motor vehicle user transmitting the release code to the parking system in order to grant a drive release and outputting, by the motor vehicle, the release code to a motor vehicle user in a perceivable manner.  In the field of vehicle control systems, Berezin et al. teaches:
the motor vehicle user transmitting the release code to the parking system in order to grant a drive release [a vehicle subsystem used for accessing a vehicle and starting a vehicle (paragraph 0003)]
It would be obvious to one with ordinary skill in the art to combine the elements of Haag and Berezin et al. to create a vehicle transfer method wherein a user inputs a code that has been generated by a parking management system to release a user’s vehicle stored in a parking area that is managed by the parking management system.  However, the combination of Haag and 
outputting, by the motor vehicle, the release code to a motor vehicle user in a perceivable manner [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015)]
It would be obvious to one with ordinary skill in the art to combine the elements of Haag, Berezin et al., and Lee to create a vehicle transfer method wherein a user inputs a code that has been generated by a parking management system to release a user’s vehicle stored in a parking area where said code is also visually perceptible in the user’s vehicle in order to allow the user to verify the code is the correct one that has been inputted by the user to release the vehicle wherein the motivation to combine is monitor and control a parking operation (Lee, paragraph 0002).

	With regard to claim 9, the combination of Haag and Berezin et al. fails to disclose of the release code is a sequence of alphanumeric characters.  In the field of vehicle control systems, Lee teaches:
the release code is a sequence of alphanumeric characters [the generation of a scannable visual code by the head unit of a vehicle (paragraph 0015) where visual codes can be alphanumeric in nature]
It would be obvious to one with ordinary skill in the art at the time of the filing of the application to combine the elements of Haag, Berezin et al., and Lee to create a vehicle transfer method wherein a user inputs an alphanumerical code that has been generated by a parking management system to release a user’s vehicle stored in a parking area and also display the code on a screen in order to allow the user to verify the code is the correct one that has been inputted by the user 

	With regard to claim 10, please refer to the rejection for claim 8 as the citations meet the limitations of the present claim.

	With regard to claim 12, Haag meets the limitations of:
parking, by the motor vehicle user, the motor vehicle in a transfer zone of the parking system [a vehicle placed upon a transport pallet for transport into a parking garage structure (paragraphs 0032, 0033, and 0034)]
in response to the parking, transmitting, by the motor vehicle user, the release code [the initiation of a procedure for store a user’s vehicle after the user arrives at the parking facility and enters a unique code (paragraph 0107)]

	With regard to claim 14, please refer to the rejection for claim 8 as the citations meet the limitations of the present claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haag [U.S. Patent Publication 2003/0069665] in view of Berezin et al. [U.S. Patent Publication 2017/0267213], and in further view of Lee [U.S. Patent Publication 2019/0217816] and Irion et al. [U.S. Patent Publication 2017/0313305]

With regard to claim 11, Haag meets the limitation of:
the transmitting the release code [a patron being provided with an authorization code (paragraph 0107)]
However, Haag fails to disclose of transmitting the release code to the parking system by the motor vehicle user using a mobile input device.  In the field of parking management systems, Irion et al. teaches:
transmitting the release code to the parking system by the motor vehicle user using a mobile input device [a vehicle operator being able to communicate with a vehicle using an application on a mobile device (paragraph 0025, 0078, and 0079)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the application to combine the elements of Haag, Berezin et al., Lee, and Irion et al. to create a parking management system wherein a user inputs a code that has been generated by a parking management system to release a user’s vehicle stored in a parking area that is managed by the parking management system and to move the vehicle without the driver in order to save the driver time from having to enter the vehicle to release said vehicle on his/her own wherein the motivation to combine is monitor and control a parking operation (Lee, paragraph 0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haag [U.S. Patent Publication 2003/0069665] in view of Berezin et al. [U.S. Patent Publication 2017/0267213], and Irion et al. [U.S. Patent Publication 2017/0313305]

With regard to claim 13, Haag meets the limitations of:
an automatic parking system configured to transfer a motor vehicle without a driver to a free parking space of the automatic parking system, the automatic parking system 
in response to receiving the release code [the initiation of a procedure for store a user’s vehicle after the user arrives at the parking facility and enters a unique code (paragraph 0107)]
However, Haag fails to disclose of receiving the release code from a motor vehicle user.  In the field of vehicle control systems, Berezin et al. teaches:
receive the release code from a motor vehicle user [a vehicle subsystem used for accessing a vehicle and starting a vehicle (paragraph 0003)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the application to combine the elements of Haag and Berezin et al. to create a vehicle transfer method wherein a user inputs a code that has been generated by a parking management system to release a user’s vehicle stored in a parking area that is managed by the parking management system.  However, the combination of Haag and Berezin et al. fails to disclose of an automatic parking system configured to transfer a motor vehicle without a driver to a free parking space of the automatic parking system and transfer the motor vehicle to the free parking space without the driver.  In the field of parking management systems, Irion et al. teaches:
an automatic parking system configured to transfer a motor vehicle without a driver to a free parking space of the automatic parking system and transfer the motor vehicle to the free parking space without the driver [a vehicle operator being able to move a vehicle using an application on a mobile device (paragraph 0025, 0078, and 0079)]


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2017/0349146 to Krishnan discloses a keyless vehicle system that enables servicing.
U.S. Patent Publication 2018/0159686 to Ko discloses a method and system for generating a multi-factor authentication code.
U.S. Patent Publication 2018/0194323 to Woodill, Jr. et al. discloses a keyless entry system security enhancement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689